Exhibit 10.4

 

SUPPLY AGREEMENT

 

This Supply Agreement is made and entered into this 29th day of June, 2015 by
and between BDI Manufacturing, Inc., an Arizona corporation with its principal
place of business located at 1080 S. La Cienega Blvd., Suite 304, Los Angeles,
CA 90035 (the “Buyer”) and C4 Development Ltd., a Hong Kong Corporation with its
principal place of business located at Rm 1306, Winful Centre, 30 Shing Yip
Street, Kwun Tong, Kln., Hong Kong (the “Supplier”) (Buyer and Supplier
hereinafter referred to individually as a “Party” and collectively as “the
Parties”).

 

RECITALS

 

WHEREAS, Buyer is the manufacturer of a Breath Alcohol ignition interlock system
known as the BDI-747 Ignition Interlock Device (the “BDI-747 Ignition Interlock
Device”), which has met the 2013 National Highway Traffic Safety Administration
(NHTSA) guidelines for Breath Alcohol Ignition Interlock Devices. [Federal
Register Volume 78, Number 89] as an authorized Breath Alcohol Ignition
Interlock Device (BAIID) [Element Materials Technology/Report # ESP018444P June
17, 2015]; the BDI-747 Ignition Interlock Device is manufactured by BDI
Manufacturing Inc., a subsidiary of Blow & Drive Interlock Inc. Additional
components manufactured by BDI Manufacturing MUST be added to the parts supplied
in order to meet the 2013 NHTSA guidelines for Breath Alcohol Ignition Interlock
Devices. [Test Report TUV SUD America-Report # NC72105976.1 Appendix A]

 

WHEREAS, some of the components of the BDI-747 Ignition Interlock Device are
parts known as the PCB with Alcohol Tester, PCB with data logger, plastic
casings for PCB, 3.45’’ TFT LCD Module, plastic mouthpieces, connection cables
(the “Parts”), which are parts for an interlock system that HAS NOT been able to
meet the 2013 NHTSA guidelines for Breath Alcohol Ignition Interlock Devices.
[Federal Register Volume 78, Number 89] as a stand-alone ignition interlock
device; Additional components manufactured by BDI Manufacturing MUST be added to
the parts supplied in order to meet the 2013 NHTSA guidelines for Breath Alcohol
Ignition Interlock Devices. [Test Report TUV SUD America-Report # NC72105976.1
Appendix A]

 

WHEREAS, Supplier is in the business of manufacturing the Parts for an interlock
system;

 

WHEREAS, Buyer desires to have Supplier produce the Parts and supply them to
Buyer for use in the BDI-747 Ignition Interlock Device and Supplier is willing
to produce and supply the Parts to Buyer for use in the BDI-747 Ignition
Interlock Device;

 

NOW, THEREFORE, the Parties hereby agree as follows:

 

AGREEMENT

 

1.Definitions

 

In this Agreement, the following terms shall have the following respective
meanings:

 

(a)          “Agreement” means this Supply Agreement and Exhibit A hereto.

 

(b)           “Business Day” means Monday through Friday except for public
holidays. A public holiday is a day that is a public holiday in the United
States of America.

 

1

 

 

(c)           “Confidential Information” means any and all information that is
disclosed by one Party to the other Party and that relates to the Parties’
business relationship hereunder, including, but not limited to, information
relating to the manufacturing of the BDI-747 Ignition Interlock Device and any
and all information exchanged between the Parties pursuant to Article 4(c)
hereof. Any Confidential Information disclosed in tangible form shall be marked
as “CONFIDENTIAL” or “PROPRIETARY” or by a similar legend by the disclosing
Party prior to disclosure. Any Confidential Information disclosed orally or
visually shall be identified as such prior to, concurrent with or following
disclosure and summarized in writing by the disclosing Party to the receiving
Party within thirty (30) calendar days of the disclosure. Confidential
Information shall not include information which (i) is in or comes into the
public domain without breach of this Agreement by the receiving Party; (ii) was
in the possession of the receiving Party prior to receipt from the disclosing
Party and was not acquired by the receiving Party from the disclosing Party
under an obligation of confidentiality or non-use; (iii) is acquired by the
receiving Party from a third party not under an obligation of confidentiality or
non-use to the disclosing Party; or (iv) is independently developed by the
receiving Party without use of any Confidential Information of the disclosing
Party.

 

(d)           “Effective Date” means the date first written above.

 

(e)           “Raw Materials” means any and all raw materials and components
needed by Supplier to manufacture, label or package the Parts according to the
terms and conditions of this Agreement.

 

(f)            “Specifications” means the specifications for the Parts,
including, but not limited to, product specifications, manufacturing, testing,
labeling, packaging and storing instructions, and standards of quality, which
are attached under Exhibit A hereto.

 

(g)          “Term” means the period commencing on the Effective Date and
terminating as set forth in Article 11 hereof.

 

2.Scope of Agreement

 

On and subject to the terms and conditions of this Agreement, Supplier shall
manufacture, test, package, store and supply the Parts to Buyer and Buyer shall
purchase the Part from Supplier from time to time.

 

3.Specifications

 

Supplier shall manufacture, test, label, package and store the Parts in
accordance with the specifications supplied by Buyer (the “Specifications”) and
in compliance with all applicable laws, rules and regulations. Buyer shall
deliver to Supplier written notice of any required changes to the
Specifications, and Supplier will accommodate such Specification changes unless
doing so would adversely affect Supplier’s business in Supplier’s reasonable
judgment. If any Specification change requested by Buyer affects Supplier’s
costs of manufacturing, testing, labeling, packaging or storing the Parts
adversely, the Parties will negotiate, in good faith, an adjustment to the
pricing set forth in Article 6 hereof. Any changes to the Specifications shall
be incorporated in this Agreement as a written amendment to Exhibit A hereto.

 

4.Compliance

 

(a)          The Parts shall be manufactured in Supplier’s facilities located at
Rm 1306, Winful Centre, 30 Shing Yip Street, Kwun Tong, Kln., Hong Kong and
Shenzhen, China unless otherwise agreed by the Parties. Supplier shall, at its
expense, maintain its facilities used for the manufacture of the Parts in
compliance with all applicable laws, rules and regulations, including, but not
limited to, any applicable environmental, health and safety laws.

 

(b)          Supplier shall, at its expense, be responsible for obtaining and
maintaining any permits or approvals from government authorities which are
required in connection with the performance of its obligations hereunder.

 

2

 

 

(c)          Supplier shall permit representatives of Buyer to visit Supplier’s
facilities for the purpose of observing the manufacturing, testing, labeling,
packaging and storing of the Parts. Buyer agrees to give Supper reasonable
notice of any proposed visit to the facilities. Any such visits shall be during
normal business hours on work days and any information gathered during such
visits shall be kept confidential in accordance with the provisions of Article
10 hereof.

 

5.Order Forecasts

 

Prior to the beginning of each calendar quarter, Buyer shall provide to Supplier
a written forecast of the number of Parts expected to be ordered in the
following three (3) month period. Based on the forecast, Supplier shall purchase
Raw Materials for the manufacturing, labeling and packaging of the Parts, in
such quantities, in Supplier's reasonable judgment, that are required to fill
forecasted orders during such period. Buyer shall reimburse Supplier for any Raw
Materials which remain in Supplier’s possession following the termination of
this Agreement or a decision of Buyer or an agreement of the Parties which
render such Raw Materials obsolete or not useable by Supplier hereunder.
Reimbursement shall be made at actual cost including appropriate overheads.

 

6.Price

 

Supplier shall charge Buyer, and Buyer shall pay for the Parts, as specified in
the Specifications. Such prices shall be fixed during the Term. See Appendix A

 

7.[Reserved] (intellectual property)

 

8.[Reserved] (indemnity)

 

9.Insurance

 

During the Term and for a period of two (2) years after delivery of the last
Parts to Buyer hereunder, either Party shall maintain an adequate insurance
program which is sufficient to adequately protect against the risks associated
with its ongoing business, including the risks which might possibly arise in
connection with the transactions contemplated by this Agreement.

 

10.Confidentiality

 

(a)           Obligations of Non-Disclosure and Non-Use. Unless otherwise agreed
to in advance, in writing, by the disclosing Party or except as expressly
permitted by this Agreement, the receiving Party will not, except as required by
law or court order, use Confidential Information of the disclosing Party or
disclose it to any third party for the Term and for a period of three (3) years
thereafter.

 

The receiving Party may disclose Confidential Information of the disclosing
Party only to those of its employees or contractors who need to know such
information. In addition, prior to any disclosure of such Confidential
Information to any such employee or contractor, such employee or contractor
shall be made aware of the confidential nature of the Confidential Information
and shall execute, or shall already be bound by, a non-disclosure agreement
containing terms and conditions consistent with the terms and conditions of this
Agreement. In any event, the receiving Party shall be responsible for any breach
of the terms and conditions of this Agreement by any of its employees or
contractors.

 

The receiving Party shall use the same degree of care to avoid disclosure of the
disclosing Party’s Confidential Information as the receiving Party employs with
respect to its own Confidential Information of like importance, but not less
than a reasonable degree of care.

 

3

 

 

(b)          Return of Confidential Information. Upon the termination or
expiration of this Agreement for any reason, or upon the disclosing Party’s
earlier request, the receiving Party will deliver to the disclosing Party all of
the disclosing Party’s property or Confidential Information in tangible form
that the receiving Party may have in its possession or control. The receiving
Party may retain one copy of the Confidential Information in its legal files.

 

11.Term and Termination

 

(a)          Term. This Agreement shall commence on the Effective Date and shall
continue until terminated under Article 11 (b) hereof.

 

(b)          Termination. This Agreement may be terminated by either Party (i)
at any time for any reason by giving ninety (90) calendar days written notice of
such termination to the other Party, and (ii) in the event of a material breach
by the other Party by giving ninety (90) calendar days written notice of such
termination to the other Party. “Material breach” shall include: (i) any
violation of the terms of Articles 10 and 13, (ii) any other breach that a Party
has failed to cure within ninety (90) calendar days after receipt of written
notice by the other Party, (iii) an act of gross negligence or willful
misconduct of a Party, or (iv) the insolvency, liquidation or bankruptcy of a
Party.

 

(c)         Effect of Termination. Upon the effective date of termination of
this Agreement, all legal obligations, rights and duties arising out of this
Agreement shall terminate except for such legal obligations, rights and duties
as shall have accrued prior to the effective date of termination and except as
otherwise expressly provided in this Agreement.

 

12.Independent Contractors

 

It is understood that both Parties hereto are independent contractors and engage
in the operation of their own respective businesses. Neither Party hereto is to
be considered the agent of the other Party for any purpose whatsoever and
neither Party has any authority to enter into any contract or assume any
obligation for the other Party or to make any warranty or representation on
behalf of the other Party. Each Party shall be fully responsible for its own
employees, servants and agents, and the employees, servants and agents of one
Party shall not be deemed to be employees, servants and agents of the other
Party for any purpose whatsoever.

 

13.Non-Publicity

 

Each of Buyer and Supplier agree not to disclose the existence or contents of
this Agreement to any third party without the prior written consent of the other
Party except: (i) to its advisors, attorneys or auditors who have a need to know
such information, (ii) as required by law or court order, (iii) as required in
connection with the reorganization of a Party, or its merger into any other
corporation, or the sale by a Party of all or substantially all of its
properties or assets, (iv) as required by a local, state or federal regulatory
authorities for either approval of the BDI-747 Ignition Interlock Device for its
intended purposes or as a result of the Buyer being a reporting company under
the Securities Exchange Act of 1934, as amended, or (v) as may be required in
connection with the enforcement of this Agreement.

 

14.Assignment

 

Neither Party may without written approval of the other assign this Agreement or
transfer its interest or any parts thereof under this Agreement to any third
party except that a Party may assign its rights or obligations to a third party
in connection with the merger, reorganization or acquisition of stock or assets
affecting all or substantially all of the properties or assets of the assigning
Party.

 

4

 

 

15.Injunctive Relief

 

Each of Buyer and Supplier acknowledge that a violation of Article 10 would
cause immediate and irreparable harm for which money damages would be
inadequate. Therefore, the harmed Party will be entitled to injunctive relief
for the other Party’s breach of any of its obligations under the said Article
without proof of actual damages and without the posting of bond or other
security. Such remedy shall not be deemed to be the exclusive remedy for such
violation, but shall be in addition to all other remedies available at law or in
equity.

 

16.Governing Law and Dispute Resolution

 

This Agreement shall be governed by and construed in accordance with the laws of
the United States of America, without giving effect to any choice of law or
conflict of law provisions. The Parties consent to the exclusive jurisdiction
and venue in the appropriate state or federal court having jurisdiction over Los
Angeles, California.

 

17.General

 

This Agreement constitutes the entire agreement of the Parties on the subject
hereof and supersedes all prior understandings and instruments on such subject.
In the event of any discrepancy between the provisions of this Supply Agreement
and the provisions of Exhibit A, the terms and conditions of this Supply
Agreement shall prevail. This Agreement may not be modified other than by a
written instrument executed by duly authorized representatives of the Parties.

 

18.Survival of Provisions

 

The following provisions shall survive the termination of this Agreement: 9, 10,
11 (c), 13 and 18 of this Agreement, and any other provisions of this Agreement
that by their nature extend beyond termination.

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have duly
executed this Agreement by their authorized representatives as of the date first
written above.

 

Signed for and on behalf of   Signed for and on behalf of       C4 Development
Ltd.   BDI Manufacturing, Inc.           By: /s/ lelley Chan   By: /s/ Laurence
Wainer Name: lelley Chan   Name:  Laurence Wainer Title: Director   Title:   CEO
Date: June 30, 2015   Date: June 30, 2015

    

5

 